United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                  In the                                     March 7, 2007
                       United States Court of Appeals                                  Charles R. Fulbruge III
                                      for the Fifth Circuit                                    Clerk
                                            _______________

                                              m 06-31047
                                            Summary Calendar
                                            _______________



                                          MAUREEN GREENE,

                                                               Plaintiff-Appellant,

                                                 VERSUS

                                           RUTH FONTENOT,
                       INDIVIDUALLY AND AS FORMER MAYOR OF NEW IBERIA;
                                         CITY OF NEW IBERIA,

                                                               Defendants-Appellees.


                                     _________________________

                             Appeal from the United States District Court
                                for the Western District of Louisiana
                                         m 6:05-CV-1954
                               ______________________________



Before SMITH, WIENER, and OWEN,                           Maureen Greene, a vexatious pro se liti-
  Circuit Judges.                                      gant, appeals an order dated September 28,
                                                       2006, that grants conditional sanctions for her
PER CURIAM:*                                           conduct in this litigation. Greene also appeals
                                                       the district court’s refusal to recuse. And fi-
                                                       nally, Greene moves for preparation of a tran-
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
                                                           *
and is not precedent except under the limited cir-        (...continued)
                                     (continued...)    cumstances set forth in 5TH CIR. R. 47.5.4.
script at government expense.

    It is evident that Greene has badly abused
the judicial process, as the district court found.
She declined to participate in discovery, and
she made scandalous allegations against vari-
ous officials in this and other courts. The dis-
trict court levied sanctions, but those sanctions
are not payable unless and until Greene “files
a suit or cause of action in this court or in the
state courts of Louisiana arising out of the
same operative facts as this suit . . . .”

   The district court did not abuse its discre-
tion in imposing these sanctions, which are
entirely appropriate. The judgment is AF-
FIRMED. Greene is warned that this court
can impose sanctions sua sponte for vexatious
and frivolous appeals. See Coghlan v. Star-
key,852 F.2d 806 (5th Cir. 1988) (per curiam).
Such sanctions are warranted here, but the
court hereby exercises its discretion not to
take such action at this time. The motion for
a transcript at government expense is DE-
NIED. Greene cannot raise, at this time, the
recusal of the district judge, because she never
sought recusal in the district court.




                                                     2